DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 5/5/2022 is acknowledged. Claims 1 and 12 are amended. Claims 15-16 are newly added. Currently, claims 1-16 are pending in the application with claims 11-14 being withdrawn from consideration.
Previous prior art rejection is withdrawn in view of the above amendment. 
Claims 1-10 and 15-16 are rejected under a new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 8, 10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Large area roll-to-roll sputtering of transparent ITO/Ag/ITO cathodes for flexible inverted organic solar cell modules”, Document AY in IDS 1/21/2021) in view of Tsukahara (US 2010/0078075).
Regarding claim 1, Park et al. discloses a photoelectric conversion element comprising:
a substrate (see “a PET substrate” described in “2.Experimental”);
a first electrode (see “ITO/Ag/ITO” described in “2. Experimental”) overlying the substrate (PET) and comprising a transparent conductive thin film layer (a) of ITO, a metal thin film layer of Ag, and a transparent conductive thin film layer (b) of ITO;
an electron transport layer (see “ZnO buffer layer” described in “2. Experimental”) overlying the substrate (PET) and containing metal oxide particles (see “ZnO nanoparticles” described in “2. Experimental) having a diameter of 5-10nm (see “2. Experimental”);
a photoelectric conversion layer (see “PV-D4610:PC70BM active layer” described in “2. Experimental”) overlying the substrate (PET), containing two organic materials, e.g. PV-D4610 and PC70BM, and having a thickness of 200nm (see “2. Experimental”) ;
a hole transport layer (see PEDOT:PSS hole transporting layer described in “2. Experimental”) overlying the substrate (PET);
a second electrode (see “Ag layer” described in “2. Experimental”) overlying the substrate (PET);
wherein the ratio (T/D) of the thickness of the photoelectric conversion layer (T) to the average particle diameter of the metal oxide particles (D) is found to be 20 (200nm/10nm) to 40 (200nm/5nm), 20-40nm is right within the claimed range 7.0≤ T/D≤40.0. 
Park et al. does not explicitly disclose an insulating layer overlying the substrate and formed on the second electrode.
Tsukahara discloses including an insulating layer (or protective layer 3, fig. 1, [0031] and [0061]) overlying the substrate (1, fig. 1) and formed on the second electrode (or the top electrode of the power-generating laminate 2, fig. 1, [0031] and [0041-0060]) to protect and cover the power generating layer ([0031] and [0061]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the photoelectric conversion element of Park et al. by incorporating an insulating layer overlying the substrate and formed on the second electrode as taught by Tsukahara, because Tsukahara teaches such insulating layer would cover and protect the photoelectric conversion element (or the power-generating laminate). 
Regarding claim 2, modified Park et al. discloses a photoelectric conversion element as in claim 1 above, wherein Park et al. discloses the metal oxide particles comprises zinc oxide (or ZnO, see claim 1 above or “2. Experimental” of Park et al.).
Regarding claim 4, modified Park et al. discloses a photoelectric conversion as in claim 1 above, wherein Park et al. discloses one of the two or more organic materials comprises a donor organic material of PV- D4610.
Regarding claim 8, modified Park et al. discloses a photoelectric conversion element as in claim 1 above, wherein Park et al. discloses the two organic materials comprises a fullerene derivative, or PC70BM (see claim 1 above, or “2. Experimental” of Park et al.).
Regarding claim 10, modified Park et al. discloses a photoelectric conversion element as in claim 1 above, wherein Park et al. teaches the photoelectric conversion element is used as an organic thin-film solar cell (see title, abstract and “1. Introduction” of Park et al.).
Regarding claim 15, modified Park et al. discloses a photoelectric conversion element as in claim 1 above, Tsukahara discloses a thickness of the electron transport layer is preferably 1 nm to 100 nm ([0058]).
Tsukahara does not explicitly disclose the exact thickness of 10-60nm.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 10-60nm of the range of 1 nm to 100 nm disclosed by Tsukahara because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 16, modified Park et al. discloses a photoelectric conversion element as in claim 1 above, Tsukahara discloses including a sealant (see barrier laminate 5, fig. 1) encapsulating the insulating layer (or the protective layer 3) and the power generating laminate (2, see fig. 1) to enhance the life of the solar cell (or the photoelectric conversion element, see [0006]), wherein the power generating laminate including the first electrode, the electron transport layer, the photoelectric conversion layer (or the mixed layer), the hole transport layer ([0041]).
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over modified Park et al. as applied in claim 1 above, and further in view of Arai et al. (US 2016/0260912).
Regarding claim 3, modified Park et al. discloses a photoelectric conversion element as in claim 1 above, wherein Park et al. discloses using PEDOT:PSS as the hole transport layer (see claim 1 above, or “2. Experimental” of Park et al.).
Modified Park et al. does not disclose using metal oxide such as molybdenum oxide, tungsten oxide, and vanadium oxide.
Arai et al. discloses PEDOT:PSS, molybdenum oxide, vanadium oxide are materials to be used as the hole transporting layer, wherein molybdenum oxide is preferred ([0080]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photoelectric conversion element of modified Park et al. by using molybdenum oxide or vanadium oxide for the hole transporting layer as taught by Arai et al., because Arai et al. teaches molybdenum oxide is preferred and such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 

Regarding claim 7, modified Park et al. discloses a photoelectric conversion element as in claim 1 above.
Modified Park et al. does not disclose one of the two organic material comprising a compound represented by the general formula (1) as claimed.
Arai et al. discloses using an organic compound (p-type organic semiconductor) having a general formula (1) as claimed (see General Formulas (1), (2) and exemplary compounds in pages 1-19).
It would have been obvious to one skilled in the art at the time the invention was made to modify the photoelectric conversion element of modified Park et al. by using the organic compound having the general formula (1) as taught by Arai et al., because Arai et al. teaches such organic compound would generate high open-circuit voltage even with very weak light such as indoor light, highly soluble and exhibits high conversion efficiency with weak light ([0013] and [0023]). 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over modified Park et al. as applied in claim 1 above, and further in view of Blouin et al. (“Toward a Rational Design of Poly (2,7-carbazole) Derivatives for Solar Cells”).
Regarding claims 4-6, modified Park et al. discloses a photoelectric conversion element as in claim 1 above, wherein Park et al. discloses using PV-D4610 in combination with fullerene derivative PC70BM.
Modified Park et al. does not explicitly disclose one of the two or more organic materials comprises a donor organic material comprising a P-type semiconductor of low molecular electron conjugated compound having a highest occupied molecular orbital (HOMO) level from 5.1 to 5.5 eV and a number average molecular weight of 10,000 or less.
Blouin et al. discloses poly(2,7-carbazole) derivatives are excellent potential candidate for bulk heterojunction (BHJ) solar cells that would provide ideal LUMO and HOMO energy levels in junction with the fullerene derivatives of PCBM (see paragraph bridging columns 1 and 2 in page 733), wherein the poly(2,7-carbazole) derivatives are p-type semiconductor of low molecular electron conjugated compound having a highest occupied molecular orbital (HOMO) level from 5.1 to 5.5 eV and a number average molecular weight of 10,000 or less (see Scheme 2, Table 1, Figure 7). 
It would have been obvious to one skilled in the art at the time the invention was made to have used poly(2,7-carbazole) derivatives of p-type semiconductor of low molecular electron conjugated compound having a highest occupied molecular orbital (HOMO) level from 5.1 to 5.5 eV and a number average molecular weight of 10,000 or less in junction with the fullerene derivative as taught by Blouin et al., because Blouin et al. discloses poly(2,7-carbazole) derivatives are excellent potential candidate for bulk heterojunction (BHJ) solar cells that would provide ideal LUMO and HOMO energy levels in junction with the fullerene derivatives.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over modified Park et al. as applied in claim 1 above, and further in view of Gou et al. (“Novel small-molecule zwitterionic electrolyte with ultralow work function as cathode modified for inverted polymer solar cells”) and Stoessel et al. (US 2008/0312396)
Regarding claim 9, modified Park et al. discloses a photoelectric conversion element as in claim 1 above, wherein Park et al. discloses a first electron transport layer containing the metal oxide of ZnO particles.
Modified Park et al. does not disclose including a second electron transport layer between the first electron transport layer (ZnO) and the photoelectric conversion layer, wherein the second electron transport layer containing amine compound having the general formula (4) as claimed.
Gou et al. discloses forming an interfacial modified layer of small molecule zwitterion (S1) between the electron transport layer (ZnO) and the photoelectric conversion layer (or active layer, see Fig. 1) to improve device performance (see first paragraph of first column of page 16).
Stoessel et al. teaches N,N-dimethylglycine, N,N-diethylglycine, N,N-dimethylalanine, 4-N,N-dimethylaminobutyric acid, etc. are zwitterions ([0051]). N,N-dimethylglycine, N,N-diethylglycine, N,N-dimethylalanine, 4-N,N-dimethylaminobutyric acid are amine compound having the general formula (4) as claimed.
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photoelectric conversion element of modify Park et al. by incorporating a second electron transport layer of zwitterion between the first electron transport layer of ZnO and the photoelectric conversion layer as taught by Gou et al., because Gou et al. teaches such incorporation would improve device performance. In addition, it would have been obvious to one skilled in the art to have used zwitterions such as N,N-dimethylglycine, N,N-diethylglycine, N,N-dimethylalanine, 4-N,N-dimethylaminobutyric acid as taught by Stoessel et al., because such utilization would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Conclusion
Applicant’s arguments with respect to claim(s) 1-10 and 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Noguchi et al. does not teach an insulating layer formed on the second electrode. However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726